                                          Case 3:20-cv-04439-JSC Document 48 Filed 10/27/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     R. ANDRE KLEIN, et al.,                            Case No. 20-cv-04439-JSC
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE DEFENDANTS’ MOTION
                                                 v.                                         FOR EXTENSION OF TIME TO
                                   9
                                                                                            RESPOND TO COMPLAINT
                                  10     LAWRENCE J. ELLISON, et al.,
                                                                                            Re: Dkt. No. 47
                                                        Defendants.
                                  11

                                  12          Before the Court is Defendants’ motion for an extension of time to respond to Plaintiffs’
Northern District of California
 United States District Court




                                  13   complaint. (Dkt. No. 47.) To date, Plaintiffs have not filed an opposition to Defendants’ motion

                                  14   within the period prescribed by N.D. Cal. Civ. L.R. 6-3(b). Having considered Defendants’

                                  15   motion and for the reasons stated below, the Court GRANTS Defendants’ motion.

                                  16          Federal Rule of Civil Procedure 6(b)(1) provides that “when an act [] must be done within

                                  17   a specified time, the court may, for good cause, extend the time” if the request for an extension is

                                  18   made “before the original time or its extension expires[.]” N.D. Cal. Civ. L.R. 6-3(a) provides the

                                  19   requirements for filing a motion under Rule 6(b)(1).

                                  20          Good cause exists for granting Defendants’ requested extension. Defendants argue that

                                  21   extending the response deadline will avoid “piecemeal litigation” while Defendants’ motion to

                                  22   consolidate the Klein action and related Sherman action is pending. (See Dkt. No. 46.) The Court

                                  23   agrees with Defendants that, without an extension of time to file a response to the complaint, any

                                  24   motion to dismiss filed in the Klein action would be mooted by the actions’ potential

                                  25   consolidation. Moreover, Defendants have shown their “efforts [] made to obtain a stipulation to

                                  26   the time change.” N.D. Cal. Civ. L.R. 6-3(a). Defendants attempted in good faith to confer with

                                  27   Plaintiffs’ counsel in both Klein and Sherman actions for weeks regarding the actions’

                                  28   consolidation and a stipulation extending Defendants’ deadline to respond to the Klein complaint
                                          Case 3:20-cv-04439-JSC Document 48 Filed 10/27/20 Page 2 of 2




                                   1   before filing this motion. (Dkt. No. 47-1 (“Eth Declaration”) ¶¶ 1-8.)

                                   2          Accordingly, the Court GRANTS Defendants’ motion. As requested, in the event that

                                   3   Defendants’ motion to consolidate is granted, Defendants’ deadline to respond to the complaint is

                                   4   30 days after Plaintiffs file a consolidated complaint. If Defendants’ motion to consolidate is

                                   5   denied, Defendants deadline to respond to the complaint is 30 days after this Court’s order

                                   6   denying the motion to consolidate.

                                   7          This Order disposes of Dkt. No. 47.

                                   8          IT IS SO ORDERED.

                                   9   Dated: October 27, 2020

                                  10

                                  11
                                                                                                    JACQUELINE SCOTT CORLEY
                                  12                                                                United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
